--------------------------------------------------------------------------------

Exhibit 10.45

 
PURCHASE AND SALE AGREEMENT


Between


THE DIME SAVINGS BANK OF WILLIAMSBURGH,
as Seller,


and


TAVROS CAPITAL PARTNERS USA LLC,
as Purchaser


Dated: October 7, 2015
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
ARTICLE I
 
SALE OF PROPERTY
1
   
1.1
Sale
1
1.2
Excluded Property
2
1.3
Development Rights Survey
3
1.4
Access to Property
3
     
ARTICLE II
 
PURCHASE PRICE
3
   
2.1
Purchase Price
3
     
ARTICLE III
 
DEPOSIT
 
4
     
3.1
Deposit
4
3.2
Application of Deposit
4
3.3
Escrow Agent
5
     
ARTICLE IV
 
CLOSING, PRORATIONS AND CLOSING COSTS
7
   
4.1
Closing
7
4.2
Prorations
7
4.3
Transfer Taxes
7
4.4
Sales Taxes
8
4.5
Closing Costs
8
     
ARTICLE V
 
TITLE AND SURVEY MATTERS
8
   
5.1
Title
8
5.2
Violations
14

 
i

--------------------------------------------------------------------------------

ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF SELLER
14
   
6.1
General Representations
14
6.2
Seller's Knowledge
16
6.3
Survival
16
6.4
Limitation of Liability
17
6.5
Representations as a Condition to Closing
17
     
ARTICLE VII
 
"AS IS" SALE
18
   
ARTICLE VIII
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
18
   
8.1
Authority
18
8.2
Bankruptcy or Debt of Purchaser
19
8.3
No Financing Contingency
19
8.4
Purchaser's Acknowledgment
19
8.5
Patriot Act
20
     
ARTICLE IX
 
SELLER'S INTERIM OPERATING COVENANTS
21
   
9.1
Operations
21
9.2
Maintain Insurance
22
9.3
Notices of Violation; Other Notices
22
9.4
Permits and Licenses
22
9.5
Casualty and Condemnation
22
9.6
Leases
22
9.7
Zoning
22
9.8
Subdivision
22
9.9
Cornice Removal
23
     
ARTICLE X
 
CLOSING CONDITIONS
24
   
10.1
Conditions to Obligations of Seller
24
10.2
Conditions to Obligations of Purchaser
24

 
ii

--------------------------------------------------------------------------------

ARTICLE XI
 
CLOSING
 
25
     
11.1
Seller's Closing Obligations
25
11.2
Intentionally Omitted
27
11.3
Purchaser's Closing Obligations
27
     
ARTICLE XII
     
RISK OF LOSS
27
   
12.1
Casualty
27
12.2
Condemnation
28
12.3
General Obligations Law
29
     
ARTICLE XIII
 
DEFAULT
29
   
13.1
Default by Seller
29
13.2
Default by Purchaser
29
     
ARTICLE XIV
     
BROKERS
30
   
14.1
Brokerage Indemnity
30
     
ARTICLE XV
     
PUBLICATION AND CONFIDENTIALITY
30
   
15.1
Publication
30
15.2
Confidentiality
31
     
ARTICLE XVI
 
RESERVED
 
31
     
ARTICLE XVII
 
MISCELLANEOUS
31
   
17.1
Notices
31
17.2
Governing Law; Venue
32
17.3
Headings
33
17.4
Business Days
33

 
iii

--------------------------------------------------------------------------------

17.5
Counterpart Copies
33
17.6
Binding Effect
33
17.7
Successors and Assigns
33
17.8
Assignment
33
17.9
Interpretation
34
17.10 
Entire Agreement
34
17.11
Severability
34
17.12 
Survival
34
17.13
Exhibits
34
17.14
Limitation of Liability
34
17.15 
Prevailing Party
34
17.16
Real Estate Reporting Person
35
17.17 
No Recording
35
17.18 
No Other Parties
35
17.19 
Waiver of Trial by Jury
35
17.20 
Cooperation
35

 
iv

--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES
 
Exhibits:


Exhibit A
–
Land
Exhibit B
–
Wire Instructions
Exhibit C
–
Form of Owner's Affidavit
Exhibit D-1
–
Form of Deed
Exhibit D-2
–
Form of General Assignment
Exhibit E
–
Form of Seller's Representation Certificate
Exhibit F
–
Form of FIRPTA Certificate
Exhibit G
–
Reserved
Exhibit H
–
Form of Zoning Lot and Development Agreement
Exhibit I
–
Form of Lease
Exhibit J
–
Form of Purchaser's Representation Certificate
Exhibit K
–
Outline of Tax Lot Subdivision
Exhibit L
–
Form of Waiver and Subordination
Exhibit M
–
Seller Premises
Exhibit N
–
Form of Declaration



Schedules:
 
Schedule 5.1.3
Permitted Exceptions
Schedule 6.1.9
Tax Proceedings
Schedule 6.1.10
Litigation
Schedule 6.1.11
Insurance Policies

 
v

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made and entered into as
of the 7th day of October, 2015 by and between THE DIME SAVINGS BANK OF
WILLIAMSBURGH, a New York State chartered Savings Bank ("Seller"), and TAVROS
CAPITAL PARTNERS USA LLC, a Delaware limited liability company ("Purchaser").


WITNESSETH:


WHEREAS, Seller is the fee simple owner of those certain parcels of real
property lying and being situated in the Borough of Brooklyn, City of New York,
County of Kings, State of New York, at Block 2447, Lots 13, 19, 35, 41 and 135,
and commonly known as 275 South 5th Street, 146 and 150 Marcy Avenue, 205
Havemeyer Street and 262 South 4th Street, Brooklyn, New York, as further
described in Exhibit A attached hereto (the "Land");


WHEREAS, Seller is also the fee simple owner of that certain parcel of real
property lying and being situated in the Borough of Brooklyn, City of New York,
County of Kings, State of New York, at Block 2447, Lot 36, and commonly known as
257 South 5th Street (the "Seller Premises"); and


WHEREAS, upon the terms and conditions set forth in this Agreement, Seller
desires to sell, and Purchaser desires to acquire, the Land, all Improvements
(as hereinafter defined) therein, the Real Property (as hereinafter defined),
the Intangible Property (as hereinafter defined) and the Subject Floor Area
Development Rights (as defined in the ZLDA) appurtenant to the Seller Premises,
and all liabilities, obligations and undertakings arising in connection
therewith from and after the Closing (hereinafter defined), except to the extent
otherwise provided in the Lease (hereinafter defined) subject, in all respects
to such matters as are described or provided for herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto hereby agree as follows:


ARTICLE I


SALE OF PROPERTY


1.1          Sale.  Subject to and in accordance with the terms and conditions
set forth in this Agreement, Seller hereby agrees to sell, assign and convey to
Purchaser, and Purchaser agrees to purchase, acquire and accept from Seller, all
of Seller's right, title and interest in and to the following (collectively, the
"Property"):


1.1.1           The Land and buildings, structures, fixtures and improvements
thereon (collectively, the "Improvements");
 

--------------------------------------------------------------------------------

1.1.2           The land lying in the bed of any street, highway, road or
avenue, opened or proposed, public or private in front of or adjoining the Land
or any portion thereof, to the center line thereof, and any strips and gores
adjacent to the Land or any portion thereof, and all right, title and interest
of Seller in and to any award made or to be made in lieu of the foregoing or any
portion thereof and, subject to the terms hereof, in and to any unpaid award for
damage to the Land and Improvements or any portion thereof by reason of any
change of grade of any street or any closing of any street, road or avenue;


1.1.3           The rights, privileges, grants and easements appurtenant to the
Land, if any, including, without limitation, all development rights, air rights,
and all of Seller's right, title and interest, if any, in and to all easements,
licenses, covenants and other rights-of-way or other appurtenances used in
connection with the beneficial use and enjoyment of the Land (the Land,
Improvements and property described in Section 1.1.2 and Section 1.1.3,
collectively, the "Real Property");


1.1.4           All (i) guarantees, licenses, approvals, certificates, permits,
consents, authorizations, variances and warranties and other intangible property
relating to the Real Property and (ii) all plans, drawings, specifications,
surveys and other technical descriptions relating to the Real Property to the
extent in Seller's possession or control (collectively, the "Intangible
Property"); and


1.1.5           All right, title and interest of Seller in and to all of the
Subject Floor Area Development Rights (as defined in the ZLDA) appurtenant to
the Seller Premises and, in connection therewith, the easements set forth in the
ZLDA, free from liabilities, liens or other encumbrances, except as set forth
herein or in the ZLDA and with no increase in the Purchase Price due and owing
to Seller.


1.2          Excluded Property.


1.2.1           Any (i) service contracts, utility agreements, maintenance
agreements and other similar contracts or agreements, and any union or other
collective bargaining contracts (a) currently in effect with respect to the
Property (collectively, the "Existing Contracts") or (b) entered into after the
date hereof in accordance with the terms of this Agreement (collectively, the
"New Contracts"; the Existing Contracts and New Contracts are referred to herein
as, collectively, the "Contracts"), if any;


1.2.2           Except as expressly set forth in this Agreement, all rights and
interests and obligations of Seller as owner of the Property arising prior to
the Closing (including, without limitation, tax refunds, casualty and
condemnation proceeds, tenant security deposits applied in accordance with the
terms of this Agreement, utility deposits and rental arrearages) and
attributable to periods prior to the Closing;


1.2.3           Except as expressly set forth in this Agreement, any cause of
action or claim of, or against, Seller existing as of Closing; and


1.2.4           All fixtures, machinery, equipment and personal property that
Seller is permitted to remove from the Demised Premises (as such term is defined
in the Lease) pursuant to the terms of the Lease.
 
2

--------------------------------------------------------------------------------

1.3          Development Rights Survey.  Promptly after the execution of this
Agreement, Purchaser shall, at its sole cost and expense, cause an independent,
third party architect, engineer, or surveyor to certify to Seller and Purchaser
the amount of Retained Floor Area Development Rights (as defined in the ZLDA)
(the “Development Rights Survey”), which Development Rights Survey shall be
binding on Seller and Purchaser absent manifest error. Seller shall cooperate
with Purchaser in connection with the performance of the Development Rights
Survey and any updates thereto and provide Purchaser’s architect, engineer or
surveyor access to the Seller Premises. The parties agree that the Development
Rights Survey shall be at Purchaser’s sole cost and expense, that it shall be
scheduled in consultation with Seller during normal business hours, that access
to the Seller Premises shall be subject to the rights of the tenants therein,
and that the architect, engineer or surveyor shall procure and maintain
liability insurance, in the form and in the amount customarily carried in
connection with the performance of such Development Rights Survey and reasonably
satisfactory to Seller.


1.4          Access to Property.  Purchaser or any other party designated by
Purchaser, and their respective agents, shall have the right to enter the
Property at all reasonable times, upon reasonable prior notice (which notice may
be oral), to (i) examine the Property, (ii) show it to prospective mortgagees,
lessees and their respective agents and representatives or others provided that
Seller shall have the right to accompany Purchaser and any such interested party
at all times while the same are in the Property), and (iii) to conduct such
inspections and testing with respect to the Property, including, without
limitation, a phase I or phase II environmental assessment, an appraisal, an
engineering or property condition report; to make borings in connection with
geotechnical testing and to do perform any other physical testing, alterations
or work in connection with the demolition, construction and/or development of
the Property (or the filings, approvals and/or permits in connection therewith);
provided, however, that (a) the same shall be scheduled reasonably in advance
with Seller, (b) shall not unreasonably interfere with the conduct of Seller's
business operations, (c) shall be conditioned on Purchaser procuring and
maintaining liability insurance, in the form and in the amount customarily
carried in connection with the performance of such activities and reasonably
satisfactory to Seller, (d) shall not occur in any Secure Areas (as defined
below), and (e) if requested by Seller, shall occur during non- business hours
or weekends. It is acknowledged that Seller may, from time to time, have certain
security or confidentiality requirements such that portions of the Property
shall be locked and inaccessible to all Persons unless specifically authorized
by Seller (any such areas, the "Secure Areas"). Notwithstanding anything to the
contrary contained herein, it is agreed that Purchaser's right of access to any
Secure Areas shall be permitted in the sole and absolute discretion of Seller.


ARTICLE II


PURCHASE PRICE


2.1          Purchase Price.  The purchase price for the Property shall be
Eighty Million Dollars ($80,000,000.00) (the "Purchase Price").  No portion of
the Purchase Price is attributable to any personal property included in the
transactions. The Purchase Price, net of all prorations and adjustments as
provided for herein, shall be paid by Purchaser as follows:
 
3

--------------------------------------------------------------------------------

2.1.1           Five Million Dollars ($5,000,000.00) of the Purchase Price (the
"Deposit") shall be deposited with Stewart Title Insurance Company, as escrow
agent (the "Escrow Agent"), by wire transfer of immediately available federal
funds pursuant to the wire transfer instructions set forth on Exhibit B attached
hereto, simultaneously with the execution and delivery of this Agreement by
Purchaser; and


2.1.2           The difference between the Purchase Price and the Deposit (the
"Balance of the Purchase Price"), subject to such apportionments and adjustments
as are provided herein, shall be paid on the Closing Date (as hereinafter
defined) by wire transfer of immediately available federal funds to, or as
directed by, Seller simultaneously with the delivery of the Deed (as hereinafter
defined).


The Deposit shall be held in escrow and shall be payable in accordance with
Article III hereof.


ARTICLE III


DEPOSIT


3.1          Deposit.  Concurrently with the execution of this Agreement, and as
a condition precedent to the effectiveness of this Agreement, Purchaser shall
deposit with the Escrow Agent the Deposit, the receipt of which is hereby
acknowledged by Escrow Agent's execution hereof. The Deposit and Interest (as
hereinafter defined) accrued thereon shall be held in escrow, and not in trust,
by the Escrow Agent at a banking institution approved by Seller.


3.2          Application of Deposit.


3.2.1           If the Closing occurs, then the Deposit shall be paid to Seller
and applied against the Purchase Price and the accrued interest on the Deposit
("Interest"), if any, shall, at Purchaser's election, (i) be paid to Seller and
credited against the Balance of the Purchase Price or (ii) be paid to Purchaser.


3.2.2           In the event that the Closing does not occur because of a
default by Purchaser under this Agreement and Seller elects to terminate this
Agreement as a result thereof, the Deposit and all Interest shall be paid to and
retained by Seller pursuant to Section 13.2 hereof.
 
3.2.3           In the event that the Closing does not occur because of a
default by Seller under this Agreement, or in the event that any of the closing
conditions set forth in this Agreement are not satisfied, and Purchaser elects
to terminate this Agreement as a result thereof, the Deposit and all Interest
shall be paid to and retained by Purchaser pursuant to Section 13.1 hereof.


3.2.4           The party receiving the Interest shall pay any income taxes
thereon. Seller and Purchaser shall each provide the other with its respective
tax identification number promptly after the date of this Agreement.
 
4

--------------------------------------------------------------------------------

3.2.5           If either party makes a demand upon the Escrow Agent for
delivery of the Deposit and Interest, the Escrow Agent shall promptly give
notice to the other party of such demand. If a notice of objection to the
proposed payment is not received by the Escrow Agent from the other party within
ten (10) calendar days of its receipt of notice from the Escrow Agent, the
Escrow Agent is hereby authorized to deliver the Deposit and all Interest to the
party that made the demand. If the Escrow Agent receives a notice of objection
within said ten (10) calendar day period, then the Escrow Agent shall have the
right, at its option, to either (A) continue to hold the Deposit and Interest
and thereafter pay it to the party entitled thereto when the Escrow Agent (i)
receives a written notice from the objecting party withdrawing the objection,
(ii) receives a written notice signed by both parties directing disposition of
the Deposit and Interest or (iii) receives a final judgment or order of a court
of competent jurisdiction or (B) deposit the same with a court of competent
jurisdiction in the State of New York, and Escrow Agent shall rely upon the
decision of such court or a written statement executed by both Seller and
Purchaser setting forth how the Deposit and Interest should be released.


3.3          Escrow Agent.  The parties further agree that:


3.3.1           The Escrow Agent is executing this Agreement to acknowledge the
Escrow Agent's responsibilities hereunder, which may be modified only by a
written amendment signed by all of the parties hereto. Any amendment to this
Agreement that is not signed by the Escrow Agent shall be effective as to the
parties thereto, but shall not be binding on the Escrow Agent. Escrow Agent
shall accept the Deposit with the understanding of Seller and Purchaser that
Escrow Agent is not a party to this Agreement except to the extent of its
specific responsibilities hereunder, and does not assume or have any liability
for the performance or nonperformance of Purchaser or Seller hereunder to either
of them.


3.3.2           The Escrow Agent shall be protected in relying upon the
accuracy, acting in reliance upon the contents, and assuming the genuineness of
any notice, demand, certificate, signature, instrument or other document which
is given to the Escrow Agent without verifying the truth or accuracy of any such
notice, demand, certificate, signature, instrument or other document;


3.3.3          The Escrow Agent shall not be bound in any way by any other
agreement or understanding between Seller and Purchaser, whether or not the
Escrow Agent has knowledge thereof or consents thereto unless such consent by
Escrow Agent is given in writing.


3.3.4           The Escrow Agent's sole duties and responsibilities shall be to
hold and disburse the Deposit and Interest accrued thereon in accordance with
this Agreement.


3.3.5           The Escrow Agent shall not be liable for any action taken or
omitted by the Escrow Agent in good faith and believed by the Escrow Agent to be
authorized or within its rights or powers conferred upon it by this Agreement,
except for damage caused by the gross negligence, bad faith or willful
misconduct of the Escrow Agent.


3.3.6           Upon the disbursement of the Deposit and Interest in accordance
with this Agreement, the Escrow Agent shall be relieved and released from any
liability under this Agreement.
 
5

--------------------------------------------------------------------------------

3.3.7           The Escrow Agent may resign at any time upon at least ten (10)
days prior written notice to Seller and Purchaser. If, prior to the effective
date of such resignation, Seller and Purchaser shall each have approved, in
writing, a successor escrow agent, then upon the resignation of the Escrow
Agent, the Escrow Agent shall deliver the Deposit and Interest to such successor
escrow agent. From and after such resignation and the delivery of the Deposit
and Interest accrued thereon to such successor escrow agent, the Escrow Agent
shall be fully relieved of all of its duties, responsibilities and obligations
under this Agreement, all of which duties, responsibilities and obligations
shall be performed by the appointed successor escrow agent. If for any reason,
Seller and Purchaser shall not approve a successor escrow agent within such
period, the Escrow Agent may bring any appropriate action or proceeding for
leave to deposit the Deposit and Interest with a court of competent
jurisdiction, pending the approval of a successor escrow agent, and upon such
deposit the Escrow Agent shall be fully relieved of all of its duties,
responsibilities and obligations under this Agreement.


3.3.8           Seller and Purchaser hereby agree to, jointly and severally,
indemnify, defend and hold the Escrow Agent harmless from and against any
liabilities, damages, losses, costs or expenses incurred by, or claims or
charges made against, the Escrow Agent (including reasonable attorneys' fees,
expenses and court costs) by reason of the Escrow Agent's acting or failing to
act in connection with any of the matters contemplated by this Agreement as
escrow agent or in carrying out the terms of this Agreement as escrow agent,
except as a result of the Escrow Agent's gross negligence, bad faith or willful
misconduct.


3.3.9           Subject to the provisions of Section 3.2.5, in the event that a
dispute arises in connection with this Agreement, or as to the rights of either
Seller or Purchaser in and to, or the disposition of, the Deposit and Interest,
the Escrow Agent shall have the right to (w) hold and retain the Deposit and
Interest until such dispute is settled or finally determined by litigation,
arbitration or otherwise, or (x) deposit the Deposit and Interest with an
appropriate court of law, following which the Escrow Agent shall thereby and
thereafter be relieved and released from any liability or obligation under this
Agreement, or (y) institute an action in interpleader or other similar action
permitted by stakeholders in the State of New York, or (z) interplead any of the
parties hereto in any action or proceeding which may be brought to determine the
rights of Seller and Purchaser to all or any part of the Deposit and Interest.


3.3.10         The Escrow Agent shall not have any liability or obligation for
loss of all or any portion of the Deposit or Interest by reason of the
insolvency or other action or omission of the institution of depository with
whom the applicable escrow account is maintained.


3.3.11         Escrow Agent shall not be liable or responsible for any failure,
refusal or inability of the depository into which the Deposit is deposited to
pay the Deposit at Escrow Agent’s direction, or for levies by taxing authorities
based upon the taxpayer identification number used to establish this interest
bearing account. Escrow Agent shall not be responsible for any interest except
for such interest as is actually received (which interest received shall be
added to and considered part of the Deposit), nor shall Escrow Agent be
responsible for the loss of any interest arising from the closing of any account
or the sale of any certificate of deposit or other instrument prior to maturity.
 
6

--------------------------------------------------------------------------------

ARTICLE IV


CLOSING, PRORATIONS AND CLOSING COSTS


4.1          Closing.


4.1.1           The closing of the purchase and sale of the Property (the
"Closing") shall be held at the offices of Skadden, Arps, Slate, Meagher & Flom
LLP, Four Times Square, New York, New York, 10036, at 2:00 p.m. local time, or,
if Purchaser's lender requests, at the offices of Purchaser's lender or its
counsel located in New York, New York, on February 18, 2016 TIME BEING OF THE
ESSENCE (such date, or the date to which such date is adjourned pursuant to the
express written terms hereof, the "Scheduled Closing Date"), subject to any
adjournments as expressly permitted under this Agreement. Each of Seller and
Purchaser shall have the one-time right to adjourn the Scheduled Closing Date
for up to fifteen (15) days upon prior written notice to the other party at
least five (5) Business Days prior to the Scheduled Closing Date, time being of
the essence as to such delivery date, separate and apart from other extension or
adjournment rights provided for herein. For the avoidance of doubt, each of
Seller and Purchaser acknowledges and agrees that TIME IS OF THE ESSENCE with
respect to the performance by Purchaser and Seller of their respective
obligations to close the transactions contemplated hereunder on the Scheduled
Closing Date (as the same may be adjourned in accordance with the terms hereof).


4.1.2          As used herein the term "Closing Date" shall mean the date on
which the Closing actually occurs. In order to facilitate the timely and
expeditious closing of title and the payment of the Purchase Price on the
Closing Date, Seller and Purchaser shall conduct and complete a comprehensive
pre-closing on the Business Day or Business Days (as may be necessary) prior to
the Closing Date.


4.2          Prorations. Except as otherwise provided under this Agreement, in
consideration of the Lease to be entered into at Closing pursuant to the terms
hereof by the sole member of Seller, The Dime Savings Bank of Williamsburgh, a
New York State chartered savings bank ("Tenant"), and Tenant's obligations under
the Lease, there shall be no prorations, credits or adjustments hereunder of any
items, including, without limitation, rents, additional rents, real estate taxes
and assessments, personal property taxes, business improvement district
assessments and charges, vault charges and special assessments, charges for
telephone, electric, sewer, water, gas, steam and other utility bills, trash
removal bills, janitorial and maintenance service bills, insurance premiums,
fees and other amounts payable under the Licenses and Permits or any other
operating or administrative expenses relating to the Property, it being the
intention of the parties that all such charges remain the sole obligation and
responsibility of Tenant after Closing pursuant to, and to the extent
specifically provided in, the terms of the Lease. Seller and Purchaser
acknowledge that such prorations shall be made pursuant to Section 21.6 of the
Lease upon the expiration or termination thereof.


4.3          Transfer Taxes. Seller shall pay at Closing all transfer taxes
imposed upon the conveyance of the Property hereunder (including as relates to
the Deed and the ZLDA), pursuant to Section 1402 of the New York State Tax Law
and Title 11 of Chapter 21 of the Administrative Code of the City of New York
(the "Transfer Taxes") and agrees to indemnify and hold Purchaser harmless with
respect to any loss, cost, cause of action or claim of any nature relating
thereto. Seller shall file or cause to be filed all necessary tax returns with
respect to all such Transfer Taxes and, to the extent required by applicable
law, Purchaser will join in the execution of any such tax returns. The
provisions of this Section 4.3 shall survive the Closing.
 
7

--------------------------------------------------------------------------------

4.4          Sales Taxes. Although it is not anticipated that any sales tax
shall be due and payable in connection with the transactions contemplated
hereunder, Purchaser agrees that Purchaser shall pay any and all New York State
and New York City sales and/or compensating use taxes imposed upon or due in
connection with the transactions contemplated hereunder (but not any such taxes
which are attributable to any period prior to the Closing Date, which shall be
Seller's obligation). Purchaser shall file all necessary tax returns with
respect to all such taxes and Seller will cooperate with Purchaser's efforts
with respect to such sales and use taxes and related filings, including by
filing such forms as requested by Purchaser and joining in the execution of any
such tax returns. There shall be no allocation of the Purchase Price to any
personal property included in the transactions contemplated hereunder. The
provisions of this Section 4.4 shall survive the Closing.


4.5          Closing Costs.
 
4.5.1           Purchaser shall pay all recording fees and charges associated
with the recordation of the Deed, other than the Transfer Taxes which are
payable by Seller under Section 4.3 and other than any recording fees and
charges in connection with the satisfaction, discharge and other release
documents for all title matters that are not Permitted Exceptions (as
hereinafter defined). Seller shall pay all fees and commissions due to the
Broker (as hereinafter defined) in accordance with Section 14.1. Seller shall
pay all recording fees and charges in connection with the satisfaction,
discharge and other release documents for all title matters that are not
Permitted Exceptions. Purchaser shall pay all title insurance premiums, title
examination fees and survey costs incurred by Purchaser. Seller and Purchaser
shall each pay 50% of all escrow fees, if any. All other costs, fees, expenses
and charges of any kind incident to the sale and conveyance of the Property from
Seller to Purchaser, including attorneys' fees and consultants' fees (except as
otherwise provided in Section 17.15), shall be borne by the party incurring the
same.


ARTICLE V


TITLE AND SURVEY MATTERS


5.1          Title.


5.1.1           Purchaser's Title Commitment and Survey. Purchaser shall, at its
sole cost and expense, within five (5) Business Days from the date hereof, order
a title insurance commitment for an owner's policy of title insurance for the
Property ("Purchaser's Title Commitment") from Stewart Title Insurance Company
("Purchaser's Title Company"), setting forth the status of title to the Property
and any defects in or objections or exceptions to title to the Property,
together with true and correct copies of all instruments giving rise to such
defects, objections or exceptions. Purchaser shall instruct Purchaser's Title
Company to forward a copy of Purchaser's Title Commitment and any updates
thereof to Seller's attorney simultaneously with (or promptly after) the
issuance thereof to Purchaser. Seller has delivered to Purchaser a copy of a
survey of the Property by New York City Land Surveyors, PC ("Surveyor"), dated
September 10, 2015 (the "Survey"). Purchaser may , at its sole cost and expense,
order an updated Survey or survey inspection from the Surveyor. Purchaser shall
instruct the Surveyor to forward a copy of any updated Survey or survey
inspection and any further updates thereof to Seller's attorney and Purchaser's
Title Company simultaneously with (or promptly after) the issuance thereof to
Purchaser.
 
8

--------------------------------------------------------------------------------

5.1.2           Title Objections.          (a) If Purchaser's Title Commitment,
the Survey or any update of either the Survey or Purchaser's Title Commitment
shall reveal or disclose any defects, objections or exceptions in the title to
the Property which are not Permitted Exceptions (as hereinafter defined) and to
which Purchaser objects ("Title Objections"), then Purchaser (or Purchaser's
counsel) shall notify Seller (or Seller's counsel) of such Title Objections in
writing ("Exception Notice") within ten (10) Business Days of Purchaser's
receipt of Purchaser's Title Commitment and the Survey or within five (5)
Business Days of Purchaser's receipt of any update of Purchaser's Title
Commitment or the Survey, as applicable (but in any event prior to the Closing
Date).


(b)          If Purchaser does not notify Seller in writing of any such Title
Objections within the time period set forth in this Section 5.1.2, then
Purchaser shall be deemed to have accepted the applicable matter as reflected in
Purchaser's Title Commitment and any updates received by Purchaser, and
Purchaser shall be deemed to have waived any claims, defects or exceptions which
it might otherwise have raised with respect to the matters reflected therein and
the same shall be deemed to be Permitted Exceptions for all purposes of this
Agreement.


5.1.3           Permitted Exceptions to Title. Subject to the terms and
provisions of this Agreement, the Property shall be sold and conveyed subject
only to the following exceptions to title (the "Permitted Exceptions"):


(a)          All presently existing and future liens for unpaid real estate
taxes and water and sewer charges not due and payable as of the date of the
Closing, subject to adjustment as hereinabove provided or which are made
Seller's obligation under the Lease;


(b)          Any state of facts shown on the Survey (other than any Title
Objections that Seller is expressly obligated pursuant to the terms hereof to
remove prior to Closing);


(c)          all laws, ordinances, rules and regulations of any Governmental
Authority (as hereinafter defined), as the same now exist or may be hereafter
modified, supplemented, promulgated, meted or issued;


(d)          the right, lack of right or restricted right of any owner of the
Property to construct and/or maintain (and the right of any Governmental
Authority to require the removal of) any vault or vaulted area, in or under the
streets, sidewalks or other areas abutting the Property, and any applicable
licensing statute, ordinance and regulation, the terms of any license pertaining
thereto and the lien of vault taxes, provided any such vault taxes or charges
which are then due and payable are paid by Seller at Closing and any such vault
taxes or charges which are not then due and payable are apportioned as provided
in this Agreement (or are made Seller's obligation under the Lease);
 


9

--------------------------------------------------------------------------------

(e)          all presently existing and future liens of real estate assessments
and water rates, water meter charges, water frontage charges and sewer taxes,
rents and charges, if any, provided that such items are not, as of the Closing,
due and payable and are apportioned as provided in this Agreement;


(f)           all violations of laws, ordinances, orders, requirements or
regulations of any Governmental Authority, having jurisdiction with respect to
the Property whether or not noted in the records of, or issued by, any
Governmental Authority, existing on the Closing Date or hereafter issued or
noted, but specifically not including fines or penalties resulting from such
violations;


(g)          all possible minor encroachments and/or projections of stoop areas,
roof cornices, window trims, vent pipes, cellar doors, steps, columns and column
bases, flue pipes, signs, piers, lintels, window sills, fire escapes, satellite
dishes, protective netting, sidewalk sheds, ledges, fences, coping walls
(including retaining walls and yard walls), air conditioners and the like, if
any, on, under or above any street or highway, the Property or any adjoining
property including, without limitation, the roof cornice located on the
northwest corner of the roof on the improvements located on Block 2447 Lot 36
and shown on the Survey, subject to the terms of the ZLDA (as hereinafter
defined);


(h)          standard printed exclusions from coverage contained in the form of
title policy or "marked-up" title commitment employed by the Title Company;


(i)           such matters as the Purchaser's Title Company shall be willing to
omit as exceptions to coverage or affirmatively insure over at no cost or
expense to Purchaser with respect to an owner's policy of title insurance issued
by Purchaser's Title Company on the Closing Date and the title insurance policy
for Purchaser's lender;


(j)           minor variations between the tax lot lines and the description of
the Land set forth on Exhibit A attached hereto and made a part hereof;


(k)          all utility easements of record;


(l)           the exceptions set forth on Schedule 5.1.3;


(m)         any matter that is deemed a Permitted Exception in accordance with
Section 5.1.2(b) of this Agreement;


(n)          any liens, encumbrances and other matters created by or on behalf
of Purchaser, including, without limitation, any documents or instruments to be
recorded as part of any financing for the acquisition of the Property by
Purchaser;


(o)          any exception not included in the Purchaser's Exception Notice
(hereinafter defined) or deemed to be a Permitted Exception pursuant to the
terms hereof; and
 
10

--------------------------------------------------------------------------------

(p)          any other matter or thing affecting title to the Property that
Purchaser shall have expressly agreed in writing to accept.


5.1.4           Seller's Title Company. Notwithstanding the provisions of this
Article V, in the event that Purchaser's Title Company shall raise any Title
Objection which is not a Permitted Exception, or notwithstanding proof or
evidence delivered by Seller sufficient to permit said Title Objections to be
omitted, Purchaser's Title Company shall refuse to omit said Title Objection,
Seller shall have no obligation to eliminate such Title Objection and Purchaser
shall have no right to terminate the Agreement by reason of such exception if
another nationally recognized title company authorized to do business in New
York shall be prepared to insure title to the Property at regular rates without
such Title Objection and the matter giving rise to such Title Objection shall be
deemed to constitute a Permitted Exception hereunder, provided such nationally
recognized title company agrees in writing to omit such Title Objection at no
additional cost.


5.1.5           Elimination of Liens.


(a)          Notwithstanding anything in this Article V to the contrary, Seller
shall be obligated to obtain the release, satisfaction and otherwise discharge
of record (or with respect to (1) below, an assignment to Purchaser's lender, if
requested by Purchaser) prior to Closing (1) the lien of any mortgage, deed of
trust, security agreement, financing statement, or any other instrument which
evidences or secures indebtedness secured by the Property, (2) a mechanics' or
materialmans' lien (including any broker's lien), a judgment lien, or any other
lien that results from the failure of Seller to pay a claim for work performed
or labor or materials furnished (other than with the prior written approval of
Purchaser), (3) any encumbrances voluntarily recorded or otherwise placed by
Seller against the Property on or following the date hereof without the prior
written approval by Purchaser (items (1)-(3), the "Required Removal
Encumbrances"), and (4) any other lien, judgment or other encumbrance that would
not fall within the definition of a Required Removal Encumbrance, that is not a
Permitted Exception and which can be satisfied by the payment of a liquidated
sum not in excess of $400,000 in the aggregate (such amount, the "Other Liens
Cap") for all such other liens (the items described in the preceding subclause
(4) being "Other Liens"). Seller, in its discretion, may adjourn the Closing
Date for up to sixty (60) days in the aggregate in order to eliminate any Other
Liens (which are not Permitted Exceptions); provided, however, that in no event
shall Seller be permitted to adjourn the Closing Date pursuant to the terms of
this Section 5.1.4 to a date which is more than one (1) year from the date
hereof. In lieu of eliminating any title defects which are not Permitted
Exceptions which Seller shall be required, pursuant to the express terms hereof,
to eliminate under this Agreement, Seller may deposit with Purchaser's Title
Company such amount of money as may be determined by Purchaser's Title Company
as being sufficient to induce Purchaser's Title Company, without the payment of
any additional premium or at any cost to Purchaser, to omit such title defects
which are not Permitted Exceptions from Purchaser's title insurance policy and
the title insurance policy for Purchaser's lender. If, as of the Closing Date,
there are any title defects (which are not Permitted Exceptions or are not
otherwise omitted from Purchaser's title insurance policy without the payment of
additional premiums or cost to Purchaser), then, subject to Seller's right to
adjourn, upon at least five (5) Business Days' prior notice to Purchaser (or
such lesser period during the five (5) Business Days prior to the Scheduled
Closing Date), the Closing Date for up to sixty (60) days in the aggregate in
order to eliminate any such title defects (but in no event beyond the date which
is one (1) year after the date hereof), Purchaser shall have the right (as its
sole and exclusive remedy with respect to such matters) either (I) to terminate
this Agreement by delivering notice thereof to Seller, in which event Purchaser
shall be entitled to the return of the Deposit and Interest and its rights
pursuant to Section 13.1 of this Agreement, and neither party shall have any
obligations hereunder except those expressly stated to survive the termination
of this Agreement, or (II) to waive, in writing, its objection thereto and
consummate the Closing, in which event (i) such title defects shall thereupon
constitute Permitted Exceptions for all purposes of this Agreement and (ii)
Seller shall be obligated, at Closing, to remove any Required Removal
Encumbrances which are not Permitted Exceptions and Purchaser shall be entitled
to a credit against the Balance of the Purchase Price in an amount equal to the
sum of (x) the amount necessary to discharge of record and/or satisfy all of the
Required Removal Encumbrances and (y) the lesser of (A) the amount necessary to
discharge of record and/or satisfy all of the unsatisfied Other Liens or (B) the
Other Liens Cap. Notwithstanding the foregoing, Seller shall have an obligation
hereunder to discharge and/or satisfy all Required Removal Encumbrances and
Other Liens (subject to the cap on Other Liens set forth herein) at or prior to
Closing and Seller's failure to do so shall constitute a material default by
Seller and the provisions of Section 13.1 shall apply; provided, that Purchaser
may, at Purchaser's sole discretion, proceed to the Closing and accept a credit
against the Purchase Price equal to the sum of (x) the amount necessary to
discharge of record and/or satisfy all of the Required Removal Encumbrances and
(y) the lesser of (A) the amount necessary to discharge of record and/or satisfy
all of the unsatisfied Other Liens or (B) the Other Liens Cap.
 
11

--------------------------------------------------------------------------------

(b)          Notwithstanding anything in clause (a) hereof to the contrary,
Purchaser may (in its sole discretion) accept such title as Seller can convey,
without reduction of the Purchase Price or any credit or allowance on account
thereof, except as in Section 5.1.5(a) set forth, or any claim against Seller.
The acceptance of the Deed by Purchaser shall be deemed to be full performance
of, and discharge of, every agreement and obligation on Seller's part to be
performed under this Agreement, except for such matters which are expressly
stated in this Agreement to survive the Closing, to the limit of such survival,
if any.


5.1.6           Payment from Balance of the Purchase Price.  Any Required
Removal Encumbrances or Other Liens, together with the cost of recording or
filing any instruments necessary to discharge such Required Removal Encumbrances
or Other Liens, may, in Seller's discretion, be paid out of the proceeds of the
Balance of the Purchase Price payable at the Closing. Seller hereby agrees to
deliver to Purchaser, at least three (3) Business Days prior to the Closing
Date, instruments in recordable form sufficient, in Purchaser's and Purchaser's
Title Company's reasonable discretion, to discharge any such Required Removal
Encumbrances. Upon request of Seller, delivered to Purchaser no later than three
(3) Business Days prior to the Closing, Purchaser shall instruct the Escrow
Agent to apply closing funds to the order of the holder of any such Required
Removal Encumbrances or Other Liens, and including any interest and/or
penalties, (the "Encumbrance Release Funds") and Purchaser shall be entitled to
a credit against the Closing Balance in the amount of such Encumbrance Release
Funds.


5.1.7           Affidavits. If Purchaser's Title Commitment discloses judgments,
bankruptcies or other returns against persons having names the same as or
similar to that of Seller, then Seller, upon request, shall deliver to
Purchaser's Title Company affidavits, in form 12 reasonably acceptable to
Purchaser's Title Company and to Seller, stating that such judgments,
bankruptcies or other returns are not against such Seller. In addition, at
Closing, Seller shall deliver an Owner's Affidavit in the form attached hereto
as Exhibit C.
 
12

--------------------------------------------------------------------------------

5.1.8   Parties-In-Interest Certification.


(a)          Promptly after the execution and delivery of this Agreement,
Purchaser, at its sole cost and expense, shall obtain and deliver to Seller and
its counsel a certification of the "parties in interest" (as defined in the
ZLDA) to the Seller Premises and the Land (the "Certification") by Purchaser's
Title Company, certifying to Seller and Purchaser the metes and bounds
description of the Seller Premises and the Land, the identity of the "parties in
interest" owning fee simple to the Seller Premises and the Land, and the
identity of all other "parties in interest" with respect to the Seller Premises
and the Land. Purchaser, at its sole cost and expense, shall cause the
Purchaser's Title Company to update the Certification as of the Closing Date (as
hereinafter defined). Seller shall use commercially reasonable efforts (which
efforts do not include an obligation to expend more than $100,000.00 in the
aggregate and/or an obligation to commence litigation or institute other legal
proceedings) to cause to be executed, acknowledged and delivered at the Closing,
a waiver and subordination substantially in the form annexed hereto as Exhibit L
("Waiver and Subordination") from each holder of a mortgage encumbering the
Seller Premises and from any other party in interest with respect to the Seller
Premises shown on the Certification issued at Closing in connection with the
ZLDA, unless Seller otherwise disposes of the interest of such parties at or
prior to the Closing.


(b)          Seller, at Seller's sole cost and expense, shall use commercially
reasonable efforts (which efforts do not include an obligation to expend more
than $100,000.00 in the aggregate and/or an obligation to commence litigation or
institute other legal proceedings) to remove (or shall take such actions as are
required for the Purchaser's Title Company to provide affirmative title
insurance coverage to the reasonable satisfaction of Purchaser as part of the
Endorsement, as hereinafter defined, with respect to) any defect, lien,
encumbrance or violation relating to or attaching to the Subject Floor Area
Development Rights, whether now existing or hereafter arising prior to the
Closing Date, which would prevent the creation of the Combined Zoning Lot (as
defined in the ZLDA) or would prevent the transfer of the Subject Floor Area
Development Rights (as defined in the ZLDA).


(c)          The Purchaser's Title Company shall, at the Closing and at
Purchaser's sole cost and expense, issue to Purchaser affirmative title
insurance coverage (free from any and all encumbrances of the type described in
Section 5.1.8(b) above) for any rights granted pursuant to the ZLDA, at standard
rates, including a standard "New York City Development Rights Endorsement" with
respect to the ZLDA (as hereinafter defined) (the "Endorsement"). If the
Purchaser's Title Company will not issue title insurance as required in this
Section 5.1.8(c) for any reason (other than as a result of (A) Purchaser's acts,
(B) any failure of any "party in interest" or in any Additional Parcels (as
defined in the ZLDA) to execute or waive its rights to execute the Declaration
(as defined herein), or (C) any failure of any "party in interest" in the Land
or in any Additional Parcels (as defined in the ZLDA) to execute, or to
subordinate its interests in the Land or such Additional Parcel (as defined in
the ZLDA) to, the ZLDA, Purchaser at its sole and absolute discretion may either
(I) terminate this Agreement upon notice to Seller and the Escrow Agent and
receive a return of the Deposit, in which event no party hereto shall have
further rights or obligations hereunder (other than those which are expressly
stated to survive the Closing or earlier termination of this Agreement), or (II)
consummate the purchase hereunder without such title insurance and without any
reduction in the Purchase Price.
 
13

--------------------------------------------------------------------------------

5.2          Violations. Purchaser agrees to purchase the Property subject to
any and all notes or notices of violations of law, or municipal ordinances,
orders, designations or requirements whatsoever noted in or issued by any
federal, state, municipal or other governmental department, agency or bureau or
any other governmental authority having jurisdiction over the Property
(collectively, "Violations"), or any condition or state of repair or disrepair
existing as of the date hereof (including those Violations disclosed by Seller
to Purchaser in writing). Purchaser shall accept the Property subject to all
Violations, the existence of any conditions at the Property which would give
rise to such Violations, if any, and any governmental claims arising from the
existence of such Violations, in each case without any abatement of or credit
against the Purchase Price. Notwithstanding anything hereinabove to the
contrary, (i) any liens, fines, penalties and/or judgment resulting from such
Violations shall be governed by Section 5.1.4 above and (ii) if the amounts of
any such liens, fines, penalties or judgments resulting from such Violations
(together with any Other Liens) shall exceed the Other Liens Cap and the Seller
elects not to pay the full amount required to discharge and/or satisfy all such
liens, fines, penalties, judgments and Other Liens, then Purchaser may (in its
discretion), elect (I) to terminate this Agreement by delivering notice thereof
to Seller, in which event Purchaser shall be entitled to the return of the
Deposit and Interest and its rights pursuant to Section 13.1 of this Agreement,
and neither party shall have any obligations hereunder except those expressly
stated to survive the termination of this Agreement, or (II) to consummate the
Closing, in which event the parties shall proceed to Closing hereunder and
Purchaser shall be entitled to a credit against the Balance of the Purchase
Price in an amount equal to the Other Liens Cap.
 
ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF SELLER


6.1          General Representations. Seller represents and warrants that the
following matters are true and correct as of the date hereof and as of the
Closing Date as follows:


6.1.1           Authority. Seller is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of New York
and has the requisite power and authority to enter into and perform the terms of
this Agreement and all documents executed by Seller which are to be delivered to
Purchaser at Closing (the "Seller Closing Documents") in accordance with their
respective terms. This Agreement and the Seller Closing Documents are, and at
the time of Closing will be, duly authorized, executed and delivered by Seller,
the legal, valid and binding obligation of Seller enforceable against Seller in
accordance with their respective terms, and do not violate any provision of any
agreement or judicial order to which Seller is a party or to which Seller is
subject. All documents to be executed by Seller which are to be delivered at
Closing will, at the time of Closing, be duly authorized, executed and delivered
by Seller and will be legal, valid and binding obligations of Seller. Seller is
not subject to any law, order, decree, restriction or agreement which prohibits
or would be violated by this Agreement or the consummation of the transactions
contemplated hereby. Neither the execution, delivery and performance of this
Agreement nor the consummation of the transactions contemplated hereby is
prohibited by, or requires Seller to obtain any consent, authorization, approval
or registration from any other person or entity or under any law, statute, rule,
regulation, judgment, order, writ, injunction or decree which is binding upon
Seller.
 


14

--------------------------------------------------------------------------------

6.1.2           Bankruptcy or Debt of Seller. Seller has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy or, to Seller's knowledge, suffered the filing of an involuntary
petition by Seller's creditors, suffered the appointment of a receiver to take
possession of all, or substantially all, of Seller's assets, suffered the
attachment or other judicial seizure of all, or substantially all, of Seller's
assets, admitted in writing its inability to pay its debts as they generally
come due or made an offer of settlement, extension or composition to its
creditors generally. Seller is not insolvent and the consummation of the
transactions contemplated by this Agreement shall not render Seller insolvent.


6.1.3           Foreign Person.  Seller is not a "foreign person" within the
meaning of Section 1445(f) of the Code.


6.1.4           Patriot Act.    (i) Neither Seller nor any person, group, entity
or nation that Seller is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, "Specially Designated National and Blocked Person," or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control ("OFAC"), and
Seller is not engaging in the transactions contemplated by this Agreement,
directly or indirectly, on behalf of, or instigating or facilitating the
transactions contemplated by this Agreement, directly or indirectly, on behalf
of, any such person, group, entity or nation; and (ii) Seller is not, and shall
not become, a person or entity whose activities are regulated by the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 or the regulations or orders thereunder.


6.1.5           Leases.  Neither Seller nor any of its affiliates is a party to
any lease or other occupancy agreement affecting the Property (other than, at
Closing, the Lease) and the only occupant of the Property is Seller (and at
Closing, will be the Tenant pursuant to the Lease).


6.1.6           Contracts.   Schedule 6.1.6 attached hereto is a true, correct
and complete list of all Existing Contracts to which the Property is subject
which will remain in effect after the Closing Date. Seller has made available to
Purchaser true, correct and complete copies of the Existing Contracts.


6.1.7           Condemnation.  Seller has not received any written notice of any
kind, and to Seller's knowledge there are no existing, pending or contemplated
condemnation, eminent domain or similar proceedings with respect to the Property
or any portion thereof.


6.1.8           Tax Appeal Proceedings. Except as set forth on Schedule
6.1.8  attached hereto, Seller has not filed, and has not retained anyone to
file, notices of protest against, or to commence actions to review or seek a
refund or reduction of any real property tax assessments ("Tax Proceedings")
against the Property which are currently pending.
 
15

--------------------------------------------------------------------------------

6.1.9           Litigation.  Seller has not received actual notice that any
action, suit or proceeding has been commenced against Seller in connection with
the Property (exclusive of tort and other liability proceeding for which
adequate insurance coverage is available and exclusive of the proceedings set
forth on Schedule 6.1.9 hereto) and to the best of Seller's knowledge, no
action, suit or proceeding is threatened against Seller in connection with the
Property.


6.1.10         Purchase Rights.  There are no rights of first offer to purchase,
rights of first refusal to purchase, purchase options or similar rights or
pertaining to the Property. Except pursuant to this Agreement, Seller has not
conveyed or contracted to convey any air or development rights appurtenant to
all or any portion of the Property or the Seller Premises.


6.1.11         Insurance Policy.   Schedule 6.1.11 attached hereto contains a
correct and complete list of property and casualty insurance policies and
liability insurance policies (collectively, the "Insurance Policies") maintained
by Seller with respect to the Real Property as of the date hereof.
6.1.12 Environmental Claims. Seller has no pending, or to Seller's knowledge,
contingent liability, and has received no written notice, relating to any claim,
order or proceeding pursuant to any applicable environmental laws
("Environmental Claim") concerning the Property.


6.1.13         Reports. Seller has provided Purchaser with true, correct and
complete copies of all third party environmental reports, engineering reports
and property condition reports, in each case as the same relate to the Property
and which are either in the possession or under the control of Seller.


6.1.14         Union. Seller is not party to a union contract and there are no
retroactive increases or other accrued and unpaid sums owed to any employee
which will be binding on Purchaser.


6.2          Seller's Knowledge. For purposes of this Agreement and any Seller
Closing Document, whenever the phrases "to Seller's knowledge", "to the current,
actual knowledge of Seller" or the "knowledge" of Seller or words of similar
import are used, they shall be deemed to refer to the actual, present, conscious
knowledge only of Michael Pucella and not any implied, imputed or constructive
knowledge of Michael Pucella or any other party, without any independent
investigation having been made or any implied duty to investigate or inquire
other than reasonable inquiry of the property manager and leasing agent for the
Improvements. Seller hereby represents and warrants that Michael Pucella is the
representative of Seller with knowledge of the representations, warranties and
statements of Seller set forth in this Agreement.


6.3          Survival. The express representations and warranties made in this
Agreement by Seller shall not merge into any instrument of conveyance delivered
at the Closing and all of the representations and warranties made in this
Agreement by Seller shall survive the Closing for a period of six (6) months
(the "Survival Period"); provided, however, that any action, suit or proceeding
with respect to the truth, accuracy or completeness of such representations and
warranties shall be commenced, if at all, to the extent Purchaser provided
notice to Seller of such claim on or before the date which is six (6) months
after the date of the Closing and, if Purchaser does not provide such notice to
Seller on or before the date that is six (6) months after the date of Closing
then any action, suit or proceeding relating thereto shall be void and of no
force or effect. The terms and provisions of this Section 6.3 shall survive the
Closing.
 
16

--------------------------------------------------------------------------------

6.4          Limitation of Liability. From and after the Closing Date, (i)
Seller shall have no liability for any losses, claims, costs or expenses
suffered or incurred by Purchaser as a result of the inaccuracy of any of the
representations or warranties of Seller set forth in Section 6.1 hereof and/or
under any of the certificates of Seller updating such representations and
warranties set forth in, or delivered pursuant to, this Agreement ("Purchaser's
Damages") if the same in the aggregate shall have a monetary value (or be in a
monetary amount claimed) of less than $50,000.00 (the "Liability Basket") and
(ii) the aggregate liability of Seller arising pursuant to or in connection with
any such default or inaccuracy of any of such representations and warranties of
Seller and/or such certificates of Seller set forth in, or delivered pursuant
to, this Agreement shall not exceed $5,000,000.00 (the "Liability Cap"). The
terms and provisions of this Section 6.4 shall survive Closing and/or
termination of this Agreement.


6.5          Representations as a Condition to Closing.


6.5.1          For purposes of this Agreement, a "Mandatory
Representation/Warranty" shall mean any representation and/or warranty made by
Seller in this Agreement:


(a)          set forth in Sections 6.1.1 through 6.1.5, Section 6.1.10 and
Section 6.1.14 of this Agreement;
 
(b)          that Seller knows to be untrue as of the date such representation
or warranty is made;


(c)          the breach of which would prevent the Title Company from insuring
fee simple title to the Land subject only to Permitted Exceptions; and/or


(d)          the breach of which could result in losses, claims, costs or
expenses to Purchaser in an amount in excess of One Million Seven Hundred Fifty
Thousand Dollars ($1,750,000.00).


6.5.2           If any of the representations and warranties of Seller set forth
herein above and all other representations and warranties of Seller contained in
this Agreement shall not be true and correct in all material respects as of the
Closing Date (except to the extent any such representations and warranties
expressly relate to an earlier date and with such changes as are permitted
under, or result by reason of the effect of, this Agreement), then:


(a)          If such representation or warranty constitutes a Mandatory
Representation/Warranty, then the same shall be deemed a Seller default pursuant
to Section 13.1.1 of this Agreement, however, Purchaser's sole remedy with
respect to any such default shall be to terminate this Agreement, receive the
Deposit and Interest accrued thereunder and, in the event such default is
willful, Purchaser shall furthermore be entitled to its remedies under Section
13.1.2.
 
17

--------------------------------------------------------------------------------

(b)          If such representation or warranty does not constitute a Mandatory
Representation/Warranty, then the same shall be deemed a breach of
representations or warranties under Sections 6.3 and 6.4 and the parties shall
continue to be absolutely and unconditionally obligated to consummate the
transactions contemplated under this Agreement.


6.5.3           Representation Update. If at any time prior to the Closing any
of Seller's representations contained in this Article VI need to be updated in
order not to be inaccurate, Seller shall deliver to Purchaser an instrument (the
"Representation Update") advising Purchaser in which respects such
representations must be updated.


ARTICLE VII


"AS IS" SALE


Subject only to Seller's covenants, representations, warranties and
indemnifications in this Agreement or any other Seller Closing Document,
Purchaser shall purchase the Property in its "AS IS" condition at the Closing
Date, subject to all latent and patent defects (whether physical, financial or
legal, including permitted title defects), based solely on Purchaser's own
inspection, analysis and evaluation of the Property and not in reliance on any
records or other information obtained from Seller or on Seller's behalf.
Purchaser acknowledges that it is not relying on any statement or representation
(other than representations, warranties, covenants and indemnifications
contained in this Agreement, or in any other Seller Closing Document) that has
been made or that in the future may be made by Seller or any of Seller's
employees, agents, attorneys or representatives concerning the condition of the
Property (whether relating to physical conditions, operation, performance,
title, or legal matters).


ARTICLE VIII


REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants to Seller that the following matters are true
and correct as of the date hereof.


8.1          Authority.  Purchaser is a limited liability company, duly
organized, validly existing and in good standing under the laws of Delaware.
This Agreement and all documents executed by Purchaser which are to be delivered
to Seller at Closing (the "Purchaser Closing Documents") have been or will be on
the Closing Date duly authorized, executed and delivered by Purchaser, are the
legal, valid and binding obligation of Purchaser enforceable against Purchaser
in accordance with their respective terms, and do not violate any provision of
any agreement or judicial order to which Purchaser is a party or to which
Purchaser is subject. All documents to be executed by Purchaser which are to be
delivered at Closing will, at the time of Closing, be duly authorized, executed
and delivered by Purchaser, be legal, valid and binding obligations of
Purchaser, and will not violate any provision of any agreement or judicial order
to which Purchaser is a party or to which Purchaser is subject. Neither the
execution, delivery and performance of this Agreement nor the consummation of
the transactions contemplated hereby is prohibited by, or requires Purchaser to
obtain any consent, authorization, approval or registration from any other
person or entity or under any law, statute, rule, regulation, judgment, order,
writ, injunction or decree which is binding upon Purchaser.
 
18

--------------------------------------------------------------------------------

8.2          Bankruptcy or Debt of Purchaser. Purchaser represents and warrants
to Seller that Purchaser has not made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy or, to Purchaser's
knowledge, suffered the filing of an involuntary petition by Purchaser's
creditors, suffered the appointment of a receiver to take possession of all, or
substantially all, of Purchaser's assets, suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser's assets, admitted
in writing its inability to pay its debts as they come due or made an offer of
settlement, extension or composition to its creditors generally.


8.3          No Financing Contingency. It is expressly acknowledged by Purchaser
that the transaction contemplated by this Agreement is not subject to any
financing contingency and that no financing for the transaction contemplated by
this Agreement shall be provided by Seller.
 
8.4          Purchaser's Acknowledgment.  Purchaser acknowledges and agrees
that, except as expressly provided in this Agreement or any other Seller Closing
Document, the form of which is annexed hereto or is otherwise approved by
Purchaser, including Article VI hereof, Seller has not made, does not make and
specifically disclaims any representations, warranties, promises, covenants,
agreements or guaranties of any kind or character whatsoever, whether express or
implied, oral or written, past, present or future, of, as to, concerning or with
respect to (a) the nature, quality or condition of the Property, including,
without limitation, the water, soil and geology, (b) the income to be derived
from the Property, (c) the suitability of the Property for any and all
activities and uses which Purchaser may conduct thereon, (d) the compliance of
or by the Property or its operation with any laws, rules, ordinances,
designations or regulations of any applicable governmental authority or body,
including, without limitation, the Americans with Disabilities Act, any
applicable federal, state or local landmark designations, and any rules and
regulations promulgated under or in connection with any of the foregoing, (e)
the habitability, merchantability or fitness for a particular purpose of the
Property, (f) the current or future real estate tax liability, assessment or
valuation of the Property, (g) the availability or non- availability or
withdrawal or revocation of any benefits or incentives conferred by any federal,
state or municipal authorities or (h) any other matter with respect to the
Property, and specifically that Seller has not made, does not make and
specifically disclaims any representations regarding solid waste, as defined by
the U.S. Environmental Protection Agency regulations at 40 C.F.R., Part 261, or
the disposal or existence, in or on the Property, of any hazardous substance, as
defined by the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended, and applicable state laws, and regulations promulgated
thereunder. Purchaser further acknowledges and agrees that having been given the
opportunity to inspect the Property, except as specifically provided in this
Agreement or any other Seller Closing Document including Article VI hereof,
Purchaser is relying solely on its own investigation of the Property and not on
any information provided or to be provided by, or on behalf of, Seller and that
Purchaser has completed its due diligence review of the Property. Purchaser
further acknowledges and agrees that any information provided or to be provided
with respect to the Property was obtained from a variety of sources and that
Seller, except as otherwise expressly provided herein, has not made any
independent investigation or verification of such information. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR
ANY OTHER SELLER DOCUMENT, INCLUDING ARTICLE VI HEREOF, AND AS A MATERIAL
INDUCEMENT TO SELLER'S EXECUTION AND DELIVERY OF THIS AGREEMENT, THE SALE OF THE
PROPERTY AS PROVIDED FOR HEREIN IS ON AN "AS IS, WHERE IS" CONDITION AND BASIS.
Purchaser acknowledges, represents and warrants that Purchaser is not in a
significantly disparate bargaining position with respect to Seller in connection
with the transaction contemplated by this Agreement; that Purchaser freely and
fairly agreed to this waiver as part of the negotiations for the transaction
contemplated by this Agreement; and that Purchaser is represented by legal
counsel in connection with the transaction by this Agreement and Purchaser has
conferred with such legal counsel concerning this waiver. The terms and
provisions of this Section 8.4 shall survive the Closing and/or termination of
this Agreement.
 
19

--------------------------------------------------------------------------------

8.5          Patriot Act.


8.5.1           Purchaser hereby represents and warrants that Purchaser (i) is
in compliance with the Office of Foreign Assets Control sanctions and
regulations promulgated under the authority granted by the Trading with the
Enemy Act, 12 U.S.C. § 95 (a) et seq., and the International Emergency Economic
Powers Act, 50 U.S.C. § 1701, et seq., as the same apply to it or its
activities; (ii) is in compliance with that certain Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, as amended from time to time (the "Patriot Act") and all
rules and regulations promulgated under such Act applicable to Purchaser; and
(iii) (A) is not now, nor has ever been, under investigation by any governmental
authority for, nor has been charged with or convicted of a crime under, 18
U.S.C. §§ 1956 or 1957 or any predicate offense thereunder; (B) has never been
assessed a civil penalty under any anti-money laundering laws or predicate
offenses thereunder; (C) has not had any of its funds seized, frozen or
forfeited in any action relating to any anti-money laundering laws or predicate
offenses thereunder; (D) has taken such steps and implemented such policies as
are reasonably necessary to ensure that it is not promoting, facilitating or
otherwise furthering, intentionally or unintentionally, the transfer, deposit or
withdrawal of criminally-derived property, or of money or monetary instruments
which are (or which Purchaser suspects or has reason to believe are) the
proceeds of any illegal activity or which are intended to be used to promote or
further any illegal activity; and (E) has taken such steps and implemented such
policies as are reasonably necessary to ensure that it is in compliance with all
laws and regulations applicable to its business for the prevention of money
laundering and with anti-terrorism laws and regulations, with respect both to
the source of funds from its investors and from its operations, and that such
steps include the development and implementation of an anti-money laundering
compliance program within the meaning of Section 352 of the Patriot Act, to the
extent such a party is required to develop such a program under the rules and
regulations promulgated pursuant to Section 352 of the Patriot Act.


8.5.2           Neither Purchaser nor, to the knowledge of Purchaser, any other
person owning a direct or indirect, legal or beneficial interest in Purchaser is
in violation of the Executive Order or the Patriot Act.
 
20

--------------------------------------------------------------------------------

8.5.3          Neither the Purchaser nor, to the knowledge of Purchaser, any of
its constituents, investors (direct or indirect and whether or not holding a
legal or beneficial interest) or affiliates, acting or benefiting, directly or
indirectly, in any capacity in connection with the Property, this Agreement, or
any of the transactions contemplated hereby, is: (i) listed in the Annex to, or
otherwise subject to the provisions of, that certain Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit or Support Terrorism (the "Executive Order"), (ii) that is named as a
"specifically designated national (SDN)" on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website (http://www.treas.gov.ofac/t11sdn.pdf) or at any replacement website or
other replacement official publication of such list or that is named on any
other Governmental Authority list issued post 9/11/2001, (iii) acting, directly
or indirectly, in contravention of any AML Law or terrorist organizations or
narcotics traffickers, including those persons that are included on any relevant
lists maintained by the United Nations, North Atlantic Treaty Organization,
Financial Action Task Force on Money Laundering, U.S. Office of Foreign Assets
Control, U.S. Securities and Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal Revenue Service,
all as may be amended or superseded from time to time or (iv) that is owned or
controlled by, or acting for or on behalf of, any person described in clause
(i), (ii) or (iii) above (a "Prohibited Person").


8.5.4           To the knowledge of Purchaser, none of the funds or other assets
of the Purchaser constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, (i) the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., (ii) The Trading with the Enemy
Act, 50 U.S.C. App. 1 et seq., and (iii) any executive orders or regulations
promulgated thereunder, with the result that sale to Purchaser, its managing
member or any non- managing member (whether directly or indirectly) is
prohibited by law (an "Embargoed Person"). No Embargoed Person has any interest
of any nature whatsoever in the Purchaser (whether directly or indirectly), and
none of the funds of any Purchaser have been derived from any unlawful activity
with the result that an investment in the Purchaser (whether directly or
indirectly) or sale to the Purchaser, is prohibited by law or that execution,
delivery and performance of this Agreement or any of the transactions
contemplated hereby is in violation of law.
 
Any material breach by Purchaser of the foregoing representations and warranties
shall be deemed a default by Purchaser under Section 13.2 of this Agreement and
(y) the representations and warranties contained in this Article VIII shall be
continuing in nature and shall survive the expiration or earlier termination of
this Agreement.


ARTICLE IX


SELLER'S INTERIM OPERATING COVENANTS


9.1          Operations. Except as may be expressly provided in this Agreement,
Seller agrees, at its cost and expense, to operate, maintain and manage its
interest in the Property through the Closing Date or earlier termination of this
Agreement in substantially the same manner as it has operated, maintained and
managed the Property through the date hereof, subject to ordinary wear and tear
and further subject to this Article IX. Seller shall have no obligation to make
any capital replacements to the Improvements from and after the date hereof
except as required to perform Seller's obligations under any agreement to which
Seller is a party. Additionally, Seller shall not mortgage, lien, pledge,
encumber, sell or transfer or otherwise dispose of the Property or any interest
therein, including, without limitation, any air or development rights related to
the Property or the Seller Premises.
21

--------------------------------------------------------------------------------

9.2          Maintain Insurance.  From and after the date hereof and prior to
the Closing, Seller shall pay all required premiums and not take or permit any
action that would result in the cancellation, termination or suspension of any
of the Insurance Policies.


9.3          Notices of Violation; Other Notices. Seller shall promptly notify
Purchaser of, and shall promptly deliver to Purchaser a copy of, any notice
Seller or any affiliate of Seller may receive or send, from and after the date
hereof and prior to the Closing, from or to any governmental authority,
concerning a violation of laws at the Property. Seller shall promptly notify
Purchaser of, and shall deliver to Purchaser a copy of any notice Seller shall
receive prior to the Closing, with respect to any material litigation,
arbitration, proceeding or administrative procedure with any person or entity
which affects the Property.


9.4          Permits and Licenses.  Except as required pursuant to the terms of
any Permit or License or as otherwise required by any Governmental Authority,
Seller will not amend, modify cancel or rescind any of the Permits and Licenses
prior to the Closing Date. For purposes of this Agreement, the term
"Governmental Authority" means the United States, the State, County and City of
New York, and any political subdivision, agency, authority, department, court,
commission, board, bureau or instrumentality of any of the foregoing which has
or is asserting jurisdiction over any of the parties hereto or over any of the
Property.


9.5          Casualty and Condemnation.  Seller shall promptly deliver to
Purchaser notice of any fire or other casualty occurring at the Property between
the date hereof and the date of Closing and of which Seller has actual
knowledge. Seller shall promptly deliver to Purchaser notice of any actual or
threatened condemnation of all or any part of the Property of which Seller
obtains knowledge.


9.6          Leases.  Seller shall not enter into any leases, licenses or other
occupancy agreements with respect to the Property.


9.7          Zoning. Seller shall not change or submit any application to change
the current zoning or legal use of the Property or the Seller Premises.


9.8          Subdivision.  Promptly after the date hereof, Seller, at its sole
cost and expense, shall take all commercially reasonable actions to pursue the
subdivision of Block 2447, Lot 36 (the "Retained Parcel") into two (2) separate
and distinct tax lots in accordance with the drawings annexed hereto as Exhibit
K (the eastern lot therein being hereinafter referred to as the "Eastern Lot").
In the event that the subdivision is completed on or prior to Closing, or will
be completed as a result of the delivery of the deed at Closing, then Purchaser
shall accept title to the Eastern Lot for no additional consideration. In the
event that such subdivision is not completed by, or as a result of, the Closing,
then Seller shall notify Purchaser thereof in writing (the "Subdivision
Completion Notice") and Purchaser shall have fifteen (15) days from the date
such Subdivision Completion Notice is received to elect to accept a deed of the
Eastern Lot for no additional consideration, time being of the essence as to the
date by which Purchaser must make such election, and Purchaser's failure to
notify Seller in writing of its election to accept such deed by the date
required hereunder shall be deemed to constitute Purchaser's election to not
accept such deed. If the Eastern Lot is transferred to Purchaser after the
Closing, then Purchaser and Seller shall execute and record an amendment to the
ZLDA to reflect the transfer of the Eastern Lot from the Owner Land to the
Developer Land (as such terms are defined in the ZLDA) with no change in the
Developer Floor Area Development Rights. The provision of this Section 9.8 shall
survive the Closing.
 
22

--------------------------------------------------------------------------------

9.9          Cornice Removal. From and after the Closing, Purchaser shall have
the right, at Purchaser's sole cost and expense, to remove the so-called
"return" portion of the existing cornice (i.e., the entire fascia on the
northern side of the Retained Parcel) on the improvements which are situated on
the Retained Parcel and which encroaches over the Property, as depicted on
Exhibit O annexed hereto such that the northern facade of the improvements on
the Retained Parcel permit Purchaser to construct improvements on the Property
flush against the improvements on the retained Parcel provided that (i)
Purchaser provides a reasonably detailed description of the means and
methodology (including, if appropriate, drawings depicting any construction work
to be performed on the improvements on the Retained Parcel) for removing such
cornice, (ii) Purchaser provides Seller with copies of all legally required
permits and approvals required for the removal of such cornice, (iii) Purchaser
provide evidence of insurance reasonably satisfactory to Seller with respect to
such removal activities and the contractors performing such work, (iv) Purchaser
provides Seller with prior written notice of the commencement of such work, (v)
subject to compliance with applicable laws and regulations, Purchaser uses
commercially reasonable efforts to extend the remaining cornice over the
improvements to be constructed on the lot adjacent to the Retained Parcel in
accordance with a design which has been previously submitted to and reasonably
approved by Seller, (vi) Purchaser shall be responsible for repairing and
restoring any damage to the improvements on the Retained Parcel as a result of
the removal of such portion of the cornice, and (vii) Purchaser indemnifies and
holds Seller harmless from and against any and all actual, out-of-pocket loss,
cost, liability or expense incurred or suffered by Seller as a result of
Purchaser's removal of the cornice and incorporation of the Remaining Cornice
into Purchaser’s improvements including, without limitation, any claims by
Purchaser's contractors. For the purpose of clarity, the "return" portion of the
existing cornice which encroaches over the Property shall constitute Purchaser’s
property following the Closing and neither Seller nor any transferee of Seller
shall make any claim in respect thereof or any portion of the Property into
which the Remaining Cornice shall have been incorporated (including, without
limitation, claims of adverse possession) other than with respect to an alleged
breach of the provisions of this Section 9.9. The provisions of this Section 9.9
shall survive the closing.
 
23

--------------------------------------------------------------------------------

ARTICLE X
CLOSING CONDITIONS


10.1        Conditions to Obligations of Seller.


10.1.1         The obligations of Seller under this Agreement to sell the
Property and consummate the other transactions contemplated hereby shall be
subject to the satisfaction of the following conditions on or before the Closing
Date, except to the extent that any of such conditions may be waived by Seller
in writing at or prior to Closing in Seller's sole and absolute discretion.


(a)          All representations and warranties of Purchaser contained in
Article VIII of this Agreement shall be true and correct in all material
respects as of the Closing Date, with the same force and effect as if such
representations and warranties were made anew as of the Closing Date, and
Purchaser shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by Purchaser on or prior to the Closing Date.


(b)          Purchaser shall have delivered the documents and instruments
required to be delivered by Purchaser pursuant to Section 11.3 of this
Agreement.


(c)          No order, writ, injunction or decree (collectively, "Order") shall
have been entered and be in effect by any court of competent jurisdiction or any
authority, and no requirement of any Governmental Authority shall have been
promulgated or enacted and be in effect, that restrains, enjoins or invalidates
the transactions contemplated hereby or the current use of the Property;
provided that if any of the foregoing shall be in effect as a direct or indirect
result of Seller's acts or omissions taken or omitted by Seller with the
intention of preventing the Closing, the failure of Seller to close by reason
any of the foregoing shall constitute a default by Seller hereunder, entitling
Purchaser to all rights and remedies of Purchaser provided under Section 13.1
hereof.
 
10.1.2        Subject to Article XII and Section 3.2, in the event Seller shall
elect not to close due to the failure of any one or more of the conditions
precedent to Seller's obligation to sell set forth in this Section 10.1 which
has not been waived by Seller in writing in Seller's sole and absolute
discretion and which failure was caused by a default by Purchaser of its
obligations hereunder which entitles the Seller to the Deposit and Interest
pursuant to Article XIII, Seller shall so notify Purchaser and Escrow Agent no
later than the day of Closing in writing specifying the unfulfilled conditions,
and, subject to the provisions of Section 3.2.5, Escrow Agent shall deliver the
Deposit and Interest to Seller, and this Agreement shall terminate, and neither
party shall have any further obligation under this Agreement (except the
Surviving Termination Obligations (as hereinafter defined)).
 
10.2        Conditions to Obligations of Purchaser.
 
10.2.1         The obligations of Purchaser under this Agreement to purchase the
Property and consummate the other transactions contemplated hereby shall be
subject to the satisfaction of the following conditions on or before the Closing
Date, except to the extent that any of such conditions may be waived by
Purchaser in writing at or prior to Closing in the Purchaser's sole and absolute
discretion.


(a)          Subject to the provisions of Section 6.5, all representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects as of the Closing Date, with the same force and effect as
if such representations and warranties were made anew as of the Closing Date and
Seller shall have performed and complied in all material respects with all
material covenants and agreements required by this Agreement to be performed or
complied with by Seller on or prior to the Closing Date.
 
24

--------------------------------------------------------------------------------

(b)          Seller shall have delivered the documents and instruments required
to be delivered by Seller pursuant to Section 11.1 of this Agreement.


(c)          No Order shall have been entered and be in effect by any court of
competent jurisdiction or any authority, and no requirement of any Governmental
Authority shall have been promulgated or enacted and be in effect, that
restrains, enjoins or invalidates the transactions contemplated hereby or the
current use of the Property; provided, that if any of the foregoing shall be in
effect as a direct or indirect result of Purchaser's acts or omissions taken or
omitted by Purchaser with the intention of preventing the Closing, the failure
of Purchaser to close by reason of any of the foregoing shall constitute a
default by Purchaser hereunder, entitling Seller to all rights and remedies of
Seller provided under Section 13.2 hereof.


(d)          Title to the Property shall be delivered to Purchaser subject only
to the Permitted Exceptions.


10.2.2        Subject to Article XII and Section 3.2 and further subject to
Seller's right to adjourn the Closing hereunder, in the event Purchaser shall
elect not to close due to the failure of any one or more of the conditions
precedent to Purchaser's obligation to consummate the transaction set forth in
this Section 10.2 which has not been waived by Purchaser in writing in
Purchaser's sole and absolute discretion, Purchaser shall so notify Seller and
Escrow Agent no later than the day of Closing in writing specifying the
unfulfilled conditions, and, except as otherwise provided in Article XIII,
Escrow Agent shall deliver the Deposit to Purchaser and this Agreement shall
terminate, and neither party shall have any further obligation under this
Agreement (except the Surviving Termination Obligations).


ARTICLE XI


CLOSING


11.1        Seller's Closing Obligations.  Seller shall execute, acknowledge
(where applicable) and deliver or cause to be delivered to Purchaser at Closing
the following:


11.1.1         A bargain and sale deed without covenants in the form of Exhibit
D-1 attached hereto, conveying to Purchaser Seller's right, title and interest
in the Real Property, subject only to the Permitted Exceptions (the "Deed");


11.1.2         A general assignment in the form of Exhibit D-2, conveying to
Purchaser Seller's right, title and interest in the Intangible Property (the
"Assignment");


11.1.3         A certificate in the form of Exhibit E attached hereto (herein
called "Seller's Representation Certificate"), indicating that the
representations and warranties of Seller set forth in Article VI are true and
correct on the Closing Date, or, if there have been permitted changes after the
date hereof to the Closing Date, describing such changes;
 


25

--------------------------------------------------------------------------------

11.1.4        The following items to the extent in Seller's possession, or under
Seller's control: (i) keys for all entrance doors to the Property and (ii) all
warranties, guaranties, operating reports, permits, licenses, files, drawings,
plans and specifications relating to the Property and other materials related to
the ownership or operation of the Property;


11.1.5        A certificate substantially in the form of Exhibit F attached
hereto certifying that Seller is not a "foreign person" as defined in Section
1445 of the Internal Revenue Code of 1986, as amended;


11.1.6        A New York City Real Property Transfer Tax Return and New York
State Combined Real Estate Transfer Tax Return and Credit Line Mortgage
Certificate (Form TP-584) (together, the "Transfer Tax Returns"), each duly
signed by Seller, together with the payment of the amount of the Transfer Taxes,
if any, due in connection with the transactions contemplated hereunder
(including the Deed and the ZLDA), in each case by delivery to Purchaser's Title
Company of a certified check payable to the order of the Commissioner of Finance
in the amount of the Transfer Tax due to New York City and a certified check
payable to the order of the New York State Department of Taxation and Finance in
the amount of the Transfer Tax due to New York State (unless Seller elects to
have Purchaser make such payments with a credit against the Purchase Price, in
which case such payments shall be so made by Purchaser);


11.1.7        (a) Evidence reasonably satisfactory to Purchaser and Purchaser's
Title Company that the person executing the Closing documents on behalf of
Seller has full right, power and authority to do so, and (b) an Owner's
Affidavit in the form of Exhibit C attached hereto (with such changes as
necessary for the Title Company to omit any title objections which Seller is
obligated or elects to discharge and/or satisfy hereunder);


11.1.8        Instruments reasonably acceptable to Purchaser in order to
terminate the documents of record identified as (i) Covenants and Restrictions
in liber 4871 page 1 and (ii) Light and Air Easement in liber 6869 page 92;


11.1.9        A Declaration of Zoning Lot Restrictions, which shall be in the
form annexed hereto as Exhibit N, as it may be amended (without other
substantive change) at the Closing to provide for the inclusion or subtraction
of Additional Parcels to the Combined Zoning Lot (the "Declaration");


11.1.10      A zoning lot and development agreement, in the form attached hereto
as Exhibit H (the "ZLDA"), which shall be recorded in the applicable New York
City land records immediately after the recordation of the Deed and prior to the
recordation of any mortgage obtained by Purchaser;


11.1.11      Any Waiver and Subordination(s) required to be delivered by Seller;


11.1.12      A lease, executed by Tenant, in the form attached hereto as Exhibit
I (the "Lease"), together with the payment of any security deposit required
thereunder; and


11.1.13      Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement.
 
26

--------------------------------------------------------------------------------

11.2        Intentionally Omitted.


11.3        Purchaser's Closing Obligations. Purchaser, at its sole cost and
expense, shall deliver or cause to be delivered to Seller at Closing the
following:


11.3.1        The Balance of the Purchase Price, after all adjustments are made
at the Closing as herein provided, by Federal Reserve wire transfer of
immediately available funds;


11.3.2        Purchaser shall duly execute, acknowledge (as appropriate) and
deliver to Seller at Closing:


(a)          the Declaration;


(b)          the ZLDA;


(c)          any Waiver and Subordination(s) required to be delivered by
Purchaser;


(d)          the Lease; and


(e)          the Transfer Tax Returns.


11.3.3        Evidence reasonably satisfactory to Seller's and Purchaser's Title
Company that the person executing the Closing documents on behalf of Purchaser
has full right, power and authority to do so;


11.3.4        A certificate in the form of Exhibit J attached hereto
("Purchaser's Representation Certificate"), indicating that the representations
and warranties of Purchaser set forth in Article VIII are true and correct on
the Closing Date, or, if there have been changes, describing such changes; and


11.3.5        Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement.


ARTICLE XII


RISK OF LOSS


12.1        Casualty.  If all or any part of the Property is damaged by fire or
other casualty occurring following the date hereof and prior to the Closing,
whether or not such damage affects a material part of the Property, then neither
party shall have the right to terminate this Agreement, and the parties shall
nonetheless consummate this transaction in accordance with this Agreement,
without any abatement of the Purchase Price or any liability or obligation on
the part of Seller by reason of said destruction or damage. In such event,
Seller shall be entitled to retain all casualty insurance proceeds received
under the casualty insurance policies in effect with respect to the Property on
account of said physical damage or destruction.
 
27

--------------------------------------------------------------------------------

12.2        Condemnation.


12.2.1        If, prior to the Closing Date, any part of the Property is taken
(other than a temporary taking), or if Seller shall receive an official notice
from any governmental authority having eminent domain power over the Property of
its intention to take, by eminent domain proceeding, any part of the Property (a
"Taking"), then:


(a)          if such Taking results in a decrease of 10% or less of the floor
area development rights currently existing with respect to the Property, as
determined by an independent architect chosen by Seller (subject to Purchaser's
review and reasonable approval of such determination and the provisions of
Section 12.2.2 below), then neither party shall have any right to terminate this
Agreement, and the parties shall nonetheless consummate the transaction in
accordance with this Agreement, without any abatement of the Purchase Price or
any liability or obligation on the part of Seller by reason of such Taking;
provided, however, that Seller shall, on the Closing Date, (i) assign and remit
to Purchaser, and Purchaser shall be entitled to receive and keep, the net
proceeds of any award or other proceeds of such Taking which may have been
collected by Seller as a result of such Taking less the reasonable out of pocket
expenses incurred by Seller in connection with such Taking, or (ii) if no award
or other proceeds shall have been collected, deliver to Purchaser, an assignment
of Seller's right to any such award or other proceeds which may be payable to
Seller as a result of such Taking, and Purchaser shall reimburse Seller for the
reasonable out of pocket expenses incurred by Seller in connection with such
Taking at the time of Purchaser's receipt of any such award or other proceeds.


(b)          if such Taking results in a decrease of more than 10% of the floor
area development rights currently existing with respect to the Property, as
determined by an independent architect chosen by Seller (subject to Purchaser's
review and reasonable approval of such determination and the provisions of
Section 12.2.2 below), then Purchaser shall have the option, exercisable within
thirty (30) days after receipt of notice of such Taking (but in any event prior
to the Closing Date), time being of the essence, to terminate this Agreement by
delivering notice thereof to Seller, whereupon the Deposit and Interest shall be
returned to Purchaser, and this Agreement shall be deemed canceled and of no
further force or effect, and neither party shall have any further rights or
liabilities against or to the other except pursuant to the provisions of this
Agreement which are expressly provided to survive the termination hereof. If a
Taking described in this clause (b) shall occur and Purchaser shall not have
timely elected to terminate this Agreement, then Purchaser and Seller shall
consummate this transaction in accordance with this Agreement, without any
abatement of the Purchase Price or any liability or obligation on the part of
Seller by reason of such Taking; provided, however, that Seller shall, on the
Closing Date, (i) assign and remit to Purchaser, and Purchaser shall be entitled
to receive and keep, the net proceeds of any award or other proceeds of such
Taking which may have been collected by Seller as a result of such Taking less
the reasonable out of pocket expenses incurred by Seller in connection with such
Taking, or (ii) if no award or other proceeds shall have been collected, deliver
to Purchaser, an assignment of Seller's right to any such award or other
proceeds which may be payable to Seller as a result of such Taking, and
Purchaser shall reimburse Seller for the reasonable out of pocket expenses
incurred by Seller in connection with such Taking at the time of Purchaser's
receipt of any such award or other proceeds. Seller shall not compromise or
settle any claim without Purchaser's prior written consent (which shall not be
unreasonably withheld).
 
28

--------------------------------------------------------------------------------

12.2.2        Any disputes under this Article XII as to whether the Taking
results in a decrease of 10% or less of the floor area development rights
currently existing with respect to the Property shall be resolved by expedited
arbitration before a single arbitrator acceptable to both Seller and Purchaser
in their reasonable judgment in accordance with the rules of the American
Arbitration Association; provided, that if Seller and Purchaser fail to agree on
an arbitrator within five (5) days after a dispute arises, then either party may
request The Real Estate Board of New York, Inc. to designate an arbitrator. Such
arbitrator shall be an independent architect or appraiser (as applicable) having
at least ten (10) years of experience in the construction of, or valuation of,
office buildings in Brooklyn. The costs and expenses of such arbitrator shall be
borne equally by Seller and Purchaser.
 
12.3        General Obligations Law. The provisions of this Article XIII are
intended to supersede those of Section 5-1311 of the General Obligations Law of
New York.


ARTICLE XIII


DEFAULT


13.1        Default by Seller.


13.1.1        If Seller shall default in the performance of any of its
obligations to be performed by Seller on or prior to the Scheduled Closing Date
in any material respect, Purchaser may elect, as the sole and exclusive remedy
of Purchaser, to (i) terminate this Agreement and receive the Deposit and
Interest accrued thereon from the Escrow Agent in accordance with the terms and
provisions of Section 3.2 hereof, and in such event, Seller shall not have any
liability whatsoever to Purchaser hereunder other than with respect to the
Surviving Termination Obligations or (ii) enforce specific performance of
Seller's obligations under this Agreement, provided that any action for specific
performance shall be commenced within one hundred twenty (120) days after the
Scheduled Closing Date. Notwithstanding the foregoing, from and after the
Closing, nothing contained in this Section 13.1 shall limit Purchaser's remedies
at law or in equity as to the Surviving Termination Obligations.


13.1.2        Notwithstanding the foregoing, if this Agreement shall be
terminated by Purchaser under this Section 13.1 as a result of Seller's willful
default, Seller shall reimburse Purchaser for all of its reasonable
out-of-pocket legal and diligence costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, provided that in no
event shall Seller's reimbursement obligation exceed $25,000.00.


13.2        Default by Purchaser. If Purchaser shall default in the payment of
the Purchase Price or in the performance of its obligations to be performed on
the Scheduled Closing Date in any material respect, Purchaser and Seller agree
it would be impractical and extremely difficult to fix the damages which Seller
may suffer. Therefore, Purchaser and Seller hereby agree a reasonable estimate
of the total net detriment Seller would suffer in the event Purchaser defaults
and fails to complete the purchase of the Property is and shall be, as Seller's
sole and exclusive remedy (whether at law or in equity), a sum equal to the
Deposit and Interest. Upon such default by Purchaser and failure to close as
required hereunder, Seller shall have the right to receive the Deposit and
Interest from the Escrow Agent, in accordance with the terms and provisions of
Section 3.2 hereof, as its sole and exclusive remedy, and thereupon, this
Agreement shall terminate, and neither Seller nor Purchaser shall have any
further rights or obligations hereunder except with respect to the Surviving
Termination Obligations. THE AMOUNT OF THE DEPOSIT AND INTEREST SHALL BE THE
FULL, AGREED AND LIQUIDATED DAMAGES FOR PURCHASER'S DEFAULT AND FAILURE TO
COMPLETE THE PURCHASE OF THE PROPERTY, ALL OTHER CLAIMS TO DAMAGES OR OTHER
REMEDIES BEING HEREBY EXPRESSLY WAIVED BY SELLER.

29

--------------------------------------------------------------------------------

ARTICLE XIV


BROKERS


14.1  Brokerage Indemnity.


14.1.1        Seller and Purchaser each represents and warrants to the other
that it has not dealt or negotiated with any broker in connection with the sale
of the Property as provided by this Agreement other than Cushman and Wakefield
Realty of Manhattan, LLC (the "Broker").


14.1.2        Purchaser shall indemnify, defend and hold harmless Seller, its
affiliates, and its and their partners, members, trustees, advisors, officers,
and directors, against all losses, damages, costs, expenses (including
reasonable fees and expenses of attorneys), causes of action, suits or judgments
of any nature arising out of any claim, demand or liability to or asserted by
any broker, agent or finder, licensed or otherwise, claiming to have dealt with
Purchaser in connection with the transactions contemplated by this Agreement
other than the Broker.


14.1.3        Seller shall indemnify, defend and hold harmless Purchaser and its
affiliates, and its and their partners, members, trustees, advisors, officers
and directors, against all losses, damages, costs, expenses (including
reasonable fees and expenses of attorneys), causes of action, suits or judgments
of any nature arising out of any claim, demand or liability to or asserted (i)
by the Broker in connection with the transactions contemplated by this Agreement
and (ii) by any broker, agent or finder, licensed or otherwise, claiming to have
dealt with Seller in connection with the transactions contemplated by this
Agreement other than the Broker.


14.1.4        Seller shall pay the Broker in connection with the consummation of
the transactions contemplated by this Agreement pursuant to a separate agreement
between Seller and Broker. The provisions of this Article XV shall survive the
Closing and/or termination of this Agreement.


ARTICLE XV


PUBLICATION AND CONFIDENTIALITY


15.1        Publication. Purchaser and Seller acknowledge that upon execution of
this Agreement and at Closing, the parties shall issue a press release in form
and substance reasonably agreed to by the parties hereto; provided nothing
herein shall restrict either party from issuing a press release to the extent
required by law or requirements of the Securities and Exchange Commission. In
addition, Purchaser and Seller shall consult with each other prior to making any
public statements with respect to this Agreement and the transactions
contemplated hereby, and except as otherwise may be required by law or
regulation, or as Seller has customarily disclosed to its shareholders, or as
otherwise set forth in this Section 15.1, Purchaser and Seller shall not make
any public statements, including, without limitation, any press releases, with
respect to this Agreement and the transactions contemplated hereby, without the
prior written consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed.
 
30

--------------------------------------------------------------------------------

15.2        Confidentiality. Purchaser shall not disclose the terms of this
Agreement or the transactions contemplated hereby or any non-public information
received in connection therewith to any third party, except, Purchaser's
lawyers, investors, consultants, accountants, mortgage brokers, and lenders, all
actual or prospective, and affiliates who are instructed to keep such
information confidential in accordance with the terms hereof who need to know
such terms or are otherwise compelled by law or judicial mandate.


ARTICLE XVI


RESERVED


ARTICLE XVII


MISCELLANEOUS


17.1        Notices.  Any and all notices, requests, demands or other
communications hereunder shall be given in writing and by hand delivery, by
electronic delivery (portable document format) (with confirmation of electronic
mail by electronic receipt or reply email), by overnight courier, or by
registered or certified mail, return receipt requested, first class postage
prepaid addressed as follows (or to such new address as the addressee of such a
communication may have notified the sender thereof):



 
To Seller:
         
The Dime Savings Bank of Williamsburgh
    209 Havemeyer Street    
Brooklyn, New York 11211
   
Attention: Michael Pucella
   
Email: mpucella@dime.com
       
With a copy to:
         
Skadden, Arps, Slate, Meagher & Flom LLP
    Four Times Square    
New York, New York 10036
   
Attention: Marco P. Caffuzzi, Esq.
   
Email: marco.caffuzzi@skadden.com

 
31

--------------------------------------------------------------------------------

 
To Purchaser:
         
Tavros Capital Partners USA LLC
   
27 W 24th St., Suite 702
   
New York, NY 10010
   
Attention: Nicholas Silver
   
Email: nsilvers@tavroscapital.com
       
With a copy to:
         
Szenberg & Okun PLLC
   
152 West 57th Street, 22nd Fl
    New York, NY 10019    
Attention: Jacob Okun, Esq.
   
Email: jacob.okun@szenok.com
       
To Escrow Agent:
         
Title Associates, a division of Stewart Title Insurance Company
    825 Third Avenue, 30th Floor    
New York, NY 10022
   
Attn: Jack Foley
   
Email: jfoley@titleassociates.com



Purchaser's counsel may give any notices or other communications hereunder on
behalf of Purchaser, and Seller's counsel may give any notices or other
communications hereunder on behalf of Seller, and each notice so given shall
have the same force and effect as if sent by such party. Any notice hereunder
shall be deemed given on the date of receipt by the addressee or the date
receipt would have been effectuated if delivery were not refused. The inability
to deliver a notice because of a changed address of which proper notice was not
given shall be deemed a refusal of such notice.


17.2        Governing Law; Venue.


17.2.1    This Agreement was negotiated in the State of New York and was
executed and delivered by Seller and Purchaser in the State of New York, which
State the parties agree has a substantial relationship to the parties and to the
underlying transactions embodied hereby, and in all respects, including, without
limiting the generality of the foregoing, matters of construction, validity,
enforcement and performance, this Agreement and the obligations arising
hereunder shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and performed wholly within such
State, without giving effect to the principles of conflicts of law of such
jurisdiction. To the fullest extent permitted by law, the parties hereby
unconditionally and irrevocably waive and release any claim that the law of any
other jurisdiction governs this Agreement, and this Agreement shall be governed
and construed in accordance with the laws of the State of New York as aforesaid
pursuant to Section 5-1401 of the New York General Obligations Law.


32

--------------------------------------------------------------------------------

17.2.2       To the maximum extent permitted by applicable law, any legal suit,
action or proceeding against any of the parties hereto arising out of or
relating to this Agreement shall be instituted in any federal or state court in
New York, New York, pursuant to Section 5- 1402 of the New York General
Obligations Law, and each party hereby irrevocably submits to the exclusive
jurisdiction of any such court in any such suit, action or proceeding. Each
party hereby agrees to venue in such courts and hereby waives, to the fullest
extent permitted by law, any claim that any such action or proceeding was
brought in an inconvenient forum.


17.3        Headings. The captions and headings herein are for convenience and
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.


17.4        Business Days. If any date herein set forth for the performance of
any obligations of Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next Business Day following such Saturday, Sunday or legal holiday. As used
herein, (i) the term "legal holiday" means any state or Federal holiday for
which financial institutions or post offices are generally closed in the State
of New York and (ii) the term "Business Day" means any weekday of Monday through
Friday which is not a legal holiday.


17.5        Counterpart Copies. This Agreement may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement.


17.6        Binding Effect. This Agreement shall not become a binding obligation
upon Seller or Purchaser unless and until the same has been fully executed by
both Purchaser and Seller and a fully executed counterpart has been delivered by
Seller to Purchaser


17.7        Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns.


17.8        Assignment.  This Agreement may not be assigned by Purchaser and any
assignment or attempted assignment by Purchaser shall constitute a default
hereunder and shall be deemed null and void and of no force or effect. A
transfer of the controlling direct or indirect ownership interests of Purchaser
shall constitute an assignment of this Agreement. Notwithstanding the foregoing,
this Agreement may be assigned by Purchaser without Seller's consent to any
entity (i) in which Purchaser, Arel Capital or any of their principals own an
economic interest and (ii) which is controlled by Purchaser, Arel Capital or any
of their principals. A copy of any assignment of this Agreement permitted
hereunder, together with an agreement of the assignee assuming all of the terms
and conditions of this Agreement to be performed by Purchaser in form reasonably
satisfactory to counsel for Seller, shall be delivered to the attorneys for
Seller prior to the Closing, and in any event no such assignment shall relieve
Purchaser from its obligations under this Agreement nor result in a delay in the
Closing. In the event Purchaser assigns this Agreement as permitted hereunder,
all representations and warranties and covenants and obligations of Purchaser
hereunder shall apply with equal force to such assignee. For purposes of this
Section 17.8, the term "control" (including, with correlative meanings, the
terms "controlled by" and "under common control with") means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such entity, whether through ownership of voting
stock, by contract or otherwise.
 
33

--------------------------------------------------------------------------------

17.9        Interpretation.  This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both Seller and Purchaser have contributed substantially and materially to
the preparation of this Agreement.


17.10     Entire Agreement.  This Agreement and the Exhibits and Schedules
attached hereto contain the final and entire agreement between the parties
hereto with respect to the sale and purchase of the Property and are intended to
be an integration of all prior negotiations and understandings. Purchaser,
Seller and their respective agents shall not be bound by any terms, conditions,
statements, warranties or representations, oral or written, not contained
herein. No change or modifications to this Agreement shall be valid unless the
same is in writing and signed by the parties hereto. Each party reserves the
right to waive any of the terms or conditions of this Agreement which are for
their respective benefit and to consummate the transactions contemplated by this
Agreement in accordance with the terms and conditions of this Agreement which
have not been so waived. Any such waiver must be in writing and signed by the
party benefited by the applicable provision.


17.11     Severability.  If any one or more of the provisions hereof shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein, unless and to the
extent that the invalidation of any such term or provision materially alters the
intent of the parties hereto.


17.12     Survival. Except for those provisions of this Agreement which
expressly provide that any obligation, representation, warranty or covenant
contained therein shall survive the Closing or the termination of this Agreement
(collectively, the "Surviving Termination Obligations"), the provisions of this
Agreement and the representations and warranties herein shall not survive after
the conveyance of title and payment of the Balance of the Purchase Price.


17.13     Exhibits.  Each of the Exhibits and Schedules attached hereto are
incorporated herein by reference.


17.14     Limitation of Liability. The obligations of Seller and Purchaser are
intended to be binding only on Seller and Purchaser and each of such party's
assets (including, with respect to Purchaser, the Deposit), and shall not be
personally binding upon, nor shall any resort be had to, any of the members,
partners, officers, directors, shareholders, advisors, trustees, agents, or
employees of Seller or Purchaser, or any of their respective affiliates or any
of their respective properties.


17.15     Prevailing Party.  Should either party employ an attorney to enforce
any of the provisions hereof (whether before or after Closing, and including any
claims or actions involving amounts held in escrow and any claims for a breach
of representation), the nonprevailing party in any final judgment agrees to pay
the other party's reasonable attorneys' fees and expenses in or out of
litigation and, if in litigation, trial, appellate, bankruptcy or other
proceedings, such fees and expenses expended or incurred in connection
therewith, as determined by a court of competent jurisdiction. The provisions of
this Section 17.15 shall survive Closing and/or any termination of this
Agreement.
 
34

--------------------------------------------------------------------------------

17.16     Real Estate Reporting Person. Escrow Agent is hereby designated the
"real estate reporting person" for purposes of Section 6045 of the Code and
Treasury Regulation 1.6045-4 and any instructions or settlement statement
prepared by Escrow Agent shall so provide. Upon the consummation of the
transaction contemplated by this Agreement, Escrow Agent shall file a Form 1099
information return and send the statement to Seller as required under the
aforementioned statute and regulation. Seller and Purchaser shall reasonably
cooperate with Escrow Agent in connection with Escrow Agent's duties as real
estate reporting person.


17.17     No Recording. Except in connection with an action for specific
performance, neither this Agreement nor any memorandum or short form hereof
shall be recorded or filed in any public land or other public records of any
jurisdiction, by either party and any attempt to do so may be treated by the
other party as a breach of this Agreement.


17.18     No Other Parties. This Agreement is not intended, nor shall it be
construed, to confer upon any person or entity, except the parties hereto and
their respective heirs, successors and permitted assigns, any rights or remedies
under or by reason of this Agreement.


17.19     Waiver of Trial by Jury.  The respective parties hereto shall and
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this Agreement, or for the
enforcement of any remedy under any statute, emergency or otherwise.


17.20     Cooperation.   (a)  Seller shall have the right to structure the sale
of the Property as a forward or reverse exchange thereof for other real property
of a like-kind to be designated by Seller (including the ability to assign this
Agreement to an entity established in order to effectuate such exchange), with
the result that the exchange shall qualify for non-recognition of gain or loss
under Section 1031 of the Internal Revenue Code of 1986, as amended, in which
case Purchaser shall execute any and all documents reasonably necessary to
effect such exchange, as reasonably approved by Purchaser's counsel, and
otherwise assist and cooperate with Seller in effecting such exchange; provided
that: (i) any costs and expenses incurred by Purchaser as a result of
structuring such transaction as an exchange, as opposed to an outright sale,
shall be borne by Seller; (ii) Seller shall indemnify and hold harmless
Purchaser from and against any and all liabilities, costs, damages, claims or
demands arising from the cooperation of Purchaser in effecting the exchange
contemplated hereby; and (iii) such exchange shall not result in any delay in
closing the transaction without Purchaser's prior written consent. Seller, in
its discretion, may adjourn the Closing Date for up to thirty (30) days in the
aggregate, in order to effect such exchange.
 
35

--------------------------------------------------------------------------------

(b)         Purchaser shall have the right to structure the sale of the Property
as a forward or reverse exchange thereof for other real property of a like-kind
to be designated by Purchaser (including the ability to assign this Agreement to
an entity established in order to effectuate such exchange), with the result
that the exchange shall qualify for non-recognition of gain or loss under
Section 1031 of the Internal Revenue Code of 1986, as amended, in which case
Seller shall execute any and all documents reasonably necessary to effect such
exchange, as reasonably approved by Seller's counsel, and otherwise assist and
cooperate with Purchaser in effecting such exchange; provided that: (i) any
costs and expenses incurred by Seller as a result of structuring such
transaction as an exchange, as opposed to an outright sale, shall be borne by
Purchaser; (ii) Purchaser shall indemnify and hold harmless Seller from and
against any and all liabilities, costs, damages, claims or demands arising from
the cooperation of Seller in effecting the exchange contemplated hereby; and
(iii) such exchange shall not result in any delay in closing the transaction
without Seller's prior written consent.


[SIGNATURE PAGE TO FOLLOW]
 
36

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.



 
SELLER:
       
THE DIME SAVINGS BANK OF WILLIAMSBURGH
       
By:
/s/ Michael P. Devine
   
Name: Michael P. Devine
   
Title: Vice Chairman & President

 
Signature Page – Purchase and Sale Agreement
 

--------------------------------------------------------------------------------

 
PURCHASER:
       
TAVROS CAPITAL PARTNERS USA LLC
       
By:
/s/ Nicholas Silvers
 
Name: 
Nicholas Silvers
 
Title:
Authorized Signatory

 
Signature Page – Purchase and Sale Agreement
 

--------------------------------------------------------------------------------

The Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging receipt of the Deposit and its responsibilities hereunder and to
evidence its consent to serve as Escrow Agent in accordance with the terms of
this Agreement.



 
ESCROW AGENT:
       
STEWART TITLE INSURANCE COMPANY
       
By:
/s/ Kristin V. Bellouny
 
Name: 
Kristin V. Bellouny
 
Title:
VP & Senior Underwriting Counsel

 
Signature Page – Purchase and Sale Agreement
 
 

--------------------------------------------------------------------------------